DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Response to Amendment
	Applicant’s amendment filed 04/05/2022 is acknowledged. Claims 212, 214 and 220 are amended. The numbering of the claims in the amendment is now in accordance with 37 CFR 1.126.
Claims 212-228 are under examination.

Objection Withdrawn
Claim Objections
The objections to claims 212, 214 and 220 for minor informalities is withdrawn in response to Applicant’s amendment correcting the typographical errors.

Rejections Maintained
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

The rejection of claims 212-228 on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 9,708,393 in view of Latham (WO/2008/144757) and Zeller et al. (US PGUB 20090220489—on IDS filed 11/09/2020) is maintained for reasons of record and the following.

The rejection of claims 212-228 on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 9,855,332 in view of Latham (WO/2008/144757) and Zeller et al. (US PGUB 20090220489) is maintained for reasons of record and the following.

The rejection of claims 212-228 on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 10,765,746 in view of Latham (WO/2008/144757) and Zeller et al. (US PGUB 20090220489) is maintained for reasons of record and the following.

Response to Arguments
In response to the obviousness type double patenting rejections over US Patents 9,708,393, 9,855,332 and 10,765,746, Applicant traverses at pages 7-11, asserting: “[w]hereas Applicant notes that the Restriction Requirement grouped together antibody composition and therapeutic method claims, and that the Restriction Requirement was not traversed”, the instant claims are not drawn to any of the methods of treatment claimed in the ‘393, ‘332 and ‘746 patents, respectively. Moreover, Applicant argues that the previously submitted instant method claims were never directed to any of the methods set forth in the claims of the ‘393, ‘332 and ‘746 patents. 
Applicant’s arguments with respect to each of the three rejections have been fully considered, but are not found persuasive. The instant claims are now drawn solely to products, and the claims of the ‘393, ‘332 and ‘746 patents recite the same sequences as those set forth in SEQ ID NOs: 31-40. The differences between the instant claims and those of the ‘393, ‘332 and ‘746 patents is that the instant claims recite a humanized antibody and attachment to an Fc region. Nevertheless, the applied prior art references of Latham and Zeller et al. (both of record) teach how to humanize rabbit antibodies and the benefits of the conjugation of antibodies to Fc regions. It would have been obvious to one having ordinary skill in the art to make these modifications because they result in superior effector function, immunogenicity, stability, removal and glycosylation (see p. 74, paragraph [000204] of Latham) and allows for treatment in humans. It is not relevant that the now canceled instant claims are not drawn to the same methods of treatment. The instantly claimed products are not patently distinguishable from the antibodies recited in the methods set forth in the ‘393, ‘332 and ‘746 patents in light of the teachings of Latham and Zeller and colleagues. Further, the ‘393, ‘332 and ‘746 patents are not part of the patent family of the instant case, thus there is no 121 shield issue.

Conclusion
No claim is allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA M BORGEEST whose telephone number is (571)272-4482. The examiner can normally be reached M-F 9-3 EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 5712720911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Christina Borgeest
/CHRISTINA M BORGEEST/Primary Examiner, Art Unit 1649